COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  AARON CRAIG HINMAN,                           §
                                                                No. 08-16-00226-CR
               Appellant,                       §
                                                                  Appeal from the
  v.                                            §
                                                                112th Judicial District
  THE STATE OF TEXAS,                           §
                                                               of Pecos County, Texas
               Appellee.                        §
                                                               (TC# P-3601-112-CR)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 27TH DAY OF JULY, 2018.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.